DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to application filed on 7/13/2020. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per MPEP 2106.03, Claims 1-15 are directed to a system (i.e., apparatus/machine), and Claims 16-20 are directed to a method (process); which are directed to one of the four statutory categories of invention. 
Regarding Step 2A-Prong 1 of the subject matter eligibility test per MPEP 2106.04, Claims 1, 12, and 16 are directed specifically to the abstract idea of intelligent prediction system for conversational outcome prediction, comprising: receive text data comprising a plurality of speaker turn segments of a transcription of a conversation between two or more individuals regarding a sale offer, each speaker turn segment of the plurality of speaker turn segments of the transcription representative of a turn in the conversation associated with speech data of one of the two or more individuals, the plurality of speaker turn segments collectively representative of the conversation up to a point of time; vectorize each speaker turn segment of the text data to assign an associated numerical value to each segment; apply a loss function configured to minimize error to each speaker turn segment post vectorization; generate a point in time bind probability representative of a likelihood of a successful outcome of the sale offer at the point in time based on (i) a speaker turn segment bind probability of a speaker turn segment at the point in time and (ii) memory data associated with the plurality of speaker turn segments up to the point in time; and generate a speaker turn segment impact score at the point in time by subtracting an immediately preceding point in time bind probability from the point in time bind probability; which include mental processes (i.e., evaluating and analyzing data regarding speech text segments between two or more people (one possibly being a sales agent and at least one customer) to make a judgement and opinion on sales prediction outcome and effects of each segment to the outcome) and certain methods of organizing human activities based on commercial and legal interactions (marketing analysis conducted on conversation between two or more people (one possibly being a sales agent and at least one customer) to generate bind (i.e., sales) probabilities of different segments of the conversation) and managing personal behavior and interactions between people (following rules and instructions to generate bind/sales probabilities by analyzing conversation between two or more people). Claims 2-5, 7-11, 13-15, and 17-20 are directed to performing the abstract idea of claims 1, 12, and 16 with further focus or details on plotting/graphing/displaying the probabilities, identifying flag events/sales techniques and using them in the text analysis, generation and visually displaying markers associated with flag events, type of flag events, starting vs point in time bind probability, generating and using average bind probability in comparison with other bind probabilities calculated, applying a padding function, details of the loss function and its application, training a model to generate the bind probabilities,  which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1, 12, and 16. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per MPEP 2106.04(d) and 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such as one or more processors; one or more memory components communicatively coupled to the one or more processors; and machine-readable instructions stored in the one or more memory components that cause the intelligent prediction system to perform at least the following when executed by the one or more processors {the functions of the invention}, {generating probabilities via / training} a neural network model, a display communicatively coupled to the one or more processors, receive, via an audio capture module, audio data of the conversation; transcribe the audio data of the conversation from the audio capture module into the text data for each speaker turn segment, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). Additionally, for Claim 6, “receive, via an audio capture module, audio data of the conversation; transcribe the audio data of the conversation from the audio capture module into the text data for each speaker turn segment” is also insignificant extrasolution activity (mere data gathering and/or insignificant application) See MPEP 2106.05(g). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Regarding Step 2B of the subject matter eligibility test per MPEP 2106.05, while the claims 1-20 recite additional elements which are hardware or software elements, such as one or more processors; one or more memory components communicatively coupled to the one or more processors; and machine-readable instructions stored in the one or more memory components that cause the intelligent prediction system to perform at least the following when executed by the one or more processors {the functions of the invention}, {generating probabilities via / training} a neural network model, a display communicatively coupled to the one or more processors, receive, via an audio capture module, audio data of the conversation; transcribe the audio data of the conversation from the audio capture module into the text data for each speaker turn segment, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Additionally, for Claim 6, “receive, via an audio capture module, audio data of the conversation; transcribe the audio data of the conversation from the audio capture module into the text data for each speaker turn segment” is also insignificant extrasolution activity (mere data gathering and/or insignificant application) See MPEP 2106.05(g), and is well-understood, routine and conventional technique of a typical speech recognition (known in the field) – (Also see MPEP 2106.05(d) – similar example Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Relevant Prior Art
Closest prior art to the claimed invention include:
McCord (US 20200160356 A1), regarding a system and method for customer interaction and experience enhancement which automatically gathers direct and indirect customer communications about products and services, converts them to text where necessary, and analyzes the communications for sentiment and emotional content, and scores and displays the information in a manner conducive to making business decisions based on the customer sentiment and emotion, such as making changes to products or services, troubleshooting customer service interactions, and better marketing. – Note that international opinion of the related international application PCTUS2141242 fails to provide a complete teaching that fully covers the claim 1 of this application; for example, regardless of the teachings McCord [0072], there is no clear teaching for “generate, via the neural network prediction model, a speaker turn segment impact score at the point in time by subtracting an immediately preceding point in time bind probability from the point in time bind probability”.

Nuta et al. (US 20160316059 A1), regarding methods and systems for determining conversation quality are described. Predictive models may be trained to estimate values of conversation quality metrics for ongoing conversations. A predictive model may be trained to predict the outcome of an ongoing conversation based on the values of conversation quality metrics for the conversation. The trained predictive model may be used to predict the outcome of an ongoing conversation, and/or to provide recommendations to a participant in the conversation regarding adjustments to the participant's communications that are predicted to improve the outcome of the conversation.

Wasserblat et al. (US 20140025376 A1), regarding a computerized method for sales optimization comprising: receiving at a computer server a digital representation of a portion of an interaction between a customer and an organization representative, the portion of an interaction comprises a speech signal of the customer and a speech signal of the organization representative; analyzing the speech signal of the organization representative; analyzing the speech signal of the customer; determining a distance vector between the speech signal of the organization representative and the speech signal of the customer; and predicting a sale success probability score for the captured speech signal portion.

Kazuo et al. (JP 2983159 B2), regarding neural network and the difference between the current day's precipitation probability forecast value and the previous day's precipitation probability forecast value. This reference is in a different field of endeavor, specifically Heat Storage Utilization System And Control, as compared to the current application and the other relevant prior art listed in PTO-892, which are in the field of communication content/text analysis.

Peng et al. (Z. Peng, W. Wang, B. Balducci, D. Marinova and Y. Shang, "Toward Predicting Communication Effectiveness," 2018 IEEE Third International Conference on Data Science in Cyberspace (DSC), 2018, pp. 76-83, doi: 10.1109/DSC.2018.00020), regarding communication effectiveness using call center audio records, where each record contains a conversation between a sales representative and a customer. The outcome is considered positive if the conversation ended with an appointment being made and negative otherwise. Two methods are proposed to predict the outcomes. The first method uses traditional machine learning algorithms on a small set of commonly-used, well-known acoustic features of voice in psychology research (i.e. prosodic features). A data processing pipeline has been developed that consists of three major steps: 1) an audio record is split into segments by speaker turns; 2) acoustic features are extracted from each segment; and 3) classification models are trained on the acoustic features to predict conversation outcomes.

Note that none of the prior art alone or in combination teaches the claimed invention as recited in claims 1, 12, and 16; wherein the novelty is not in a single limitation but rather in the combination of all limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624